DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/22/2022 is acknowledged and although the listing of claims improperly includes two new claims that are both listed as Claim 10, the amendment has been entered by the Examiner and the second Claim 10 (e.g. 1.5 parts by mass or less of the additive) has been renumbered to Claim 11.  Claims 3 and 8 have been canceled.  New claims 10-11 have been added.  Claims 1-2, 4-7 and 9-11 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Terminal Disclaimer
The terminal disclaimer filed on 3/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,755,834 (only) has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Thus, the double patenting rejection over USPN 10,755,834 (not USPN 10,784,018) as recited in the prior office action has been withdrawn.  Although the Applicant states in the response filed 3/22/2022 that “Terminal Disclaimers” (plural) were concurrently filed with the response (see page 5, third and fourth paragraphs), only one terminal disclaimer for USPN 10,755,834 was filed, and thus the double patenting rejection over USPN 10,784,018 has been maintained by the Examiner as discussed further below with respect to the amended/new claims.
Priority
Receipt is acknowledged of the certified translation of the Japanese priority document perfecting Applicant’s foreign priority claim.  Thus, the Hirano (US2017/0365373) document is no longer available as prior art under 35 U.S.C. 102(a)(1), and is only available as prior art under 35 U.S.C. 102(b)(2); and although the Applicant broadly recites in the response that the Hirano has the same Applicant as the Applicant of the present application, Applicant’s response does not include a proper statement per MPEP § 2154.02(c) to the effect that the application and the disclosed subject matter were, not later than the effective filing date for the claimed invention, owned by or subject to an obligation of assignment to the same person in a conspicuous manner, and therefore, the Hirano reference is not excepted as prior art under 35 U.S.C. 102(a)(2). Applicant must file the required submission in order to properly except the reference subject matter under 35 U.S.C. 102(b)(2)(C). See MPEP § 2154.02(c), and also MPEP § 717.02.
In addition, Applicant may rely upon the exception under 35 U.S.C. 102(b)(2)(A) to overcome the rejection under 35 U.S.C. 102(a)(2) either by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(2). Alternatively, Applicant may rely on the exception under 35 U.S.C. 102(b)(2)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).  See MPEP § 2155.
Further, although the Applicant acknowledges in the response filed 3/22/2022 that Hirano and Iwasaki (US2017/0032867, hereinafter “Iwasaki ‘867”) may be removed as prior art under 35 U.S.C. 102(b)(2) and 35 U.S.C. 102(b)(1), respectively, by submitting a Declaration/Affidavit and verified translation of the priority document, only the translation was submitted and not any Declaration/Affidavit for an exception under 35 U.S.C. 102(b)(2)(A) or 102(b)(2)(B), and thus the rejections over Hirano and Iwasaki ‘867 have been maintained below.
Claim Objections
Claims 2 and 7 are objected to because of the following informalities: “m3” in claim 2 should be “m3” and “1015” in claim 7 should be “1015”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1-2, 4-7, 9 and new claims 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano (US2017/0365373), for generally the reasons recited in the prior office action and restated below, with regard to new claims 10-11, it is again noted that Hirano specifically discloses examples wherein the water ingress prevention layer equated to the claimed “insulating layer” contains 1 part by mass of a hindered phenol antioxidant as an additive with respect to 100 parts by mass of the resin component, thereby falling with the claimed ranges of new claims 10-11 and thus anticipating the invention of new claims 10-11.
As discussed in the prior office action, Hirano discloses an insulated electric wire (Fig. 1) comprising a conductor (1), such as copper, tin-plated copper or aluminum (Paragraphs 0015 and 0030) having an outer diameter of 0.15 to 7mm (Paragraph 0030, reading upon the claimed diameter range); and a multilayer covering (2,3,4) disposed around the outer circumference of the conductor (1) as shown in Figure 1, comprising a plurality of flame retardant layers including an inner flame-retardant layer (2) and an outer flame-retardant layer (4), both formed from a flame retardant resin composition comprising a base polymer and a metal hydroxide as a flame retardant in a content of 80 to 250 parts (Paragraphs 0089-0092 and 0105-0109, reading upon the flame retardant content of amended claim 1); and a water ingress prevention layer (3) reading upon the claimed insulating layer interposed between the plurality of flame retardant layers (Abstract, Fig. 1), particularly a high density polymer film or formed from a resin composition mainly comprising a polyethylene (Paragraphs 0045, 0050-0051, 0083, 00101-0103), particularly high density polyethylene (HDPE) with examples (Examples 1-4, 7-12, 15 and 16) specifically utilizing an ingress layer consisting of 100 parts by mass of a commercially available HDPE (Hi-ZEX 5305E from Prime Polymer) with a density of 0.951 g/cc which inherently has a melting point of 125ºC or greater (as evidenced by the Prime Polymer product data sheet), and 1 part by mass of a hindered phenol antioxidant as an additive reading upon the claimed insulating layer resin component of 40% by mass or more of a resin having a melting point of 125ºC or higher of 100% by mass of the resin component as in instant claim 1, the resin being a polyethylene having a density of 0.930g/cc or more as in instant claim 2, and the layer including 5 parts by mass or less of an additive as in instant claim 9, and as noted above also reading upon the claimed 3 parts by mass or less as in new claim 10 and 1.5 parts by mass or less as in new claim 11 (Examples).  Hence, Hirano discloses an insulating electric wire meeting all of the limitations of instant claims 1-2 and 9-11, thereby anticipating the claimed invention as recited in instant claims 1-2 and 9-11.
With regard to instant claims 4-5 and 7, Hirano discloses that the insulated electric wire has flame retardancy, passing the VFT test as recited in instant claim 4 as evidenced by the Examples (Paragraphs 0021, 0076-0081, 0123-0131, Examples); has direct current stability as in instant claim 5 as evidenced by the Examples (Paragraphs 0020, 0022, 0074-0075, 0125-0126, Examples); and although Hirano does not specifically disclose that the insulation  layer has a volume resistivity defined by JIS C 2151 as instantly claimed, given that the HDPE water ingress prevention layer (3) taught by Hirano comprises the same material as the claimed insulating layer, the Examiner takes the position that the HDPE water ingress prevention layer taught by Hirano inherently has a volume resistivity as instantly claimed and hence the claimed invention as recited in instant claims 4-5 and 7 is anticipated by Hirano.
With regard to instant claim 6, as noted above, Hirano discloses that the conductor has a diameter of 0.15 to 7mm (Paragraph 0030) in the first embodiment or not less than 1.20mm and not more than 5.5mm in the second embodiment (Paragraph 0087), and also discloses that the total thickness of the flame retardant inner layer (2), water ingress prevention layer (3), and flame retardant outer layer (4) is not less than 90 microns and not more than 950 microns in the first embodiment based upon the individual layer thicknesses disclosed (Paragraphs 0041, 0050, and 0059), and is not less than 0.4mm and not more than 0.65mm in the second embodiment (Paragraph 0111, Claim 10), with specific examples comprising the HDPE water ingress prevention layer utilizing a wire diameter of 1.23mm and total covering layer thickness of the three layer within the claimed ranges (Examples, particularly Paragraphs 0069, 0121 and Tables 2 and 4).  Hence, the teachings of Hirano anticipate instant claim 6.
This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-7, 9 and new claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki ‘867, for generally the reasons recited in the prior office action and restated below with regard to the amended claims, wherein it is noted that with respect to new claims 10-11, the prior discussion with respect to claim 9 and the additive content also applies to new claims 10-11 as further discussed below.
As discussed in the prior office action, Iwasaki ‘867 discloses a multilayer insulated wire comprising a conductor (11), such as tin-plated copper; and a multilayer covering layer disposed around an outer circumference of the conductor as shown in Fig. 1 (Abstract, Fig. 1), comprising an inner insulation layer (12) and an outer insulation layer (13), either of which may have a multilayer structure composed of two or more layers such that the multilayer covering is not limited to two layers but may have three or more layers (Paragraph 0050).  Iwasaki ‘867 discloses that the inner and outer insulation layers (12,13) are formed of resin compositions containing a polyolefin as a major component (Paragraph 0030), preferably one or more of HDPE, ethylene-ethyl acrylate-maleic anhydride terpolymer and ethylene-ethyl acrylate copolymer, with all three being most preferred (Paragraph 0041) in an amount thereof preferably not less than 70mass% with respect to 100 mass% of the polymer components (Paragraph 0043).  Iwasaki ‘867 discloses that it is preferable to add a flame retardant to the insulation covering in a content of not less than 150 parts by mass per 100 parts by mass of the polyolefin as the major component (Paragraphs 0044-0047, as in amended claim 1).  Iwasaki ‘867 discloses examples comprising a tin-plated conductor of 37 strands/0.18mm diameter as the conductor (11), and coextrusion coated thereon, an inner insulation layer 12 of 0.1mm thickness and an outer insulation layer 13 of 0.16mm thickness (Paragraphs 0057-0060), with both insulation layers comprising a polymer component including HDPE (Hi-ZEX 5305E from Prime Polymer) having a melting point and density as instantly claimed (as noted above) and a flame retardant in a content reading upon the content as recited in amended claim 1 (Examples, Tables 1-2).  Iwasaki ‘867 specifically discloses examples wherein the HDPE content in the inner and/or outer insulating layer(s) is 40% by mass of 100% by mass of the resin component as in instant claim 1, and given that Iwasaki ‘867 specifically discloses that either layer may be formed as a multilayer structure of two layers, Iwasaki ‘867 provides a clear teaching and/or suggestion of a covering layer structure reading upon the instantly claimed covering layer comprising a plurality of flame retardant layers composed of a flame retardant resin composition (given that each of the layers taught by Iwasaki ‘867 are flame retardant layers composed of a flame retardant resin composition), and an insulating layer interposed between the plurality of flame retardant layers (given that each of the layers taught by Iwasaki ‘867 are insulating layers and either may be a two-layer structure such that the covering is formed of three layers as clearly taught and/or suggested by Iwasaki ‘867 and thus the center or intermediate layer thereof would read upon the claimed insulating layer interposed between the plurality of flame retardant layers), and given the resin composition taught by Iwasaki ‘867 of 40% by mass of HDPE reading upon the claimed resin having a melting point of 125ºC or higher as in instant claim 1 and density of 0.930g/cc or higher as in instant claim 2, the instantly claimed invention as recited in instant claims 1-2 would have been obvious over the teachings of Iwasaki ‘867 given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claims 4-5, although Iwasaki ‘867 discloses that the insulated wire has excellent flame retardancy (Examples, Paragraphs 0005, 0044, 0080-0081), with examples evaluated utilizing a vertical flame test, Iwasaki ‘867 does not specifically disclose that the insulating electric wire passes the VFT test of instant claim 4, and the direct current stability test of instant claim 5.  However, given that Iwasaki ‘867 provides a clear teaching and/or suggestion that the insulated electric wire is formed by the same plurality of layers and layer materials as in the claimed invention, it would have been obvious to one having ordinary skill in the art to reasonably expect the insulated electric wire taught by Iwasaki ‘867 to exhibit the same properties as the claimed insulated electric wire and/or one having ordinary skill in the art would have been motivated to provide the insulating electric wire taught by Iwasaki ‘867 with excellent flame retardancy as required to pass standard/common tests in the art such as those as instantly claimed thereby rendering the claimed invention as recited in instant claims 4-5 obvious over the teachings of Iwasaki ‘867.
With regard to instant claim 6, although Iwasaki ‘867 does not specifically limit the conductor diameter and covering layer thickness as instantly claimed, given the conductor and insulating layer thicknesses of the examples as noted above, Iwasaki ‘867 provides a clear teaching and/or suggestion of utilizing a conductor having a diameter as instantly claimed and a total covering layer thickness as instantly claimed even in the case where the inner and/or outer insulating layer is provided as a two-layer or multilayer structure.  Hence, in the absence of any clear showing of criticality and/or unexpected results with regard to the claimed ranges, the invention as recited in instant claim 6 would have been obvious over the teachings of Iwasaki ‘867.
With regard to instant claim 7, given the “insulating” resin compositions disclosed by Iwasaki ‘867 for the inner and/or outer “insulating” layers, a volume resistivity within the claimed range would have been obvious to one having ordinary skill in the art, thereby rendering instant claim 7 obvious over the teachings of Iwasaki ‘867.
With regard to instant claims 9-11, Iwasaki ‘867 discloses that the resin composition for the inner and/or outer insulating layer may further comprise a peroxide as an additive in a content of 0.01 to 1 part by mass per 100 parts by mass of the polyolefin as the major component, with an example utilizing 0.05 parts by mass with respect to 100 parts by mass of the resin component (Paragraph 0037, Examples) thereby reading upon the additive ranges of instant claims 9-11; and/or a multifunctional monomer as an additive in a content of 3 to 15 parts by mass per 100 parts by mass of polyolefin as the major component (Paragraph 0036, overlapping the 5 parts by mass of instant claim 9 and touching the claimed 3 parts by mass or less of instant claim 10), as well as other conventional additives if necessary (Paragraph 0048); and given that the polyolefin preferably constitutes not less than 90% of the total polymer component, Iwasaki ‘867 provides a clear teaching and/or suggestion of utilizing an additive in an amount as instantly claimed in the inner and/or outer insulating layer, either of which again may be formed of a two-layer or multilayer structure such that a center layer or layer interposed between two outer insulating layer would read upon the claimed insulating layer as recited in instant claims 9-11.  Hence, the invention as recited in instant claims 9-11 would have been obvious over the teachings of Iwasaki ‘867.
Claims 1-2, 4-7, 9 and new claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US2014/0370315, hereinafter referred to as Iwasaki ‘315) for generally the reasons discussed in the prior office action and restated below with regard to the amended/new claims.
As discussed in the prior office action, Iwasaki ‘315 discloses a non-halogen flame retardant electric wire cable comprising a conductor 12a; a plurality of insulating layers, namely an inner insulating layer 12b and an outer insulating layer 12c, formed by coating the outer periphery of the conductor 2a with a non-halogen flame retardant resin composition and the like, and a sheath 12d positioned at an outermost side of the insulating layers 12b and 12c, as shown in Fig. 2, and formed by coating the outer periphery of the outer/outermost insulating layer 12c with a non-halogen flame retardant resin composition which may be the same as the non-halogen flame retardant resin composition utilized for the outer/outermost insulating layer 12c (Paragraph 0045).  Iwasaki ‘315 discloses that the non-halogen flame retardant resin composition utilized to produce the outermost insulating layer 12c and the flame retardant sheath 12d comprises: a) a base polymer including any one of an ethylene vinyl acetate copolymer having a vinyl acetate content of 25% by mass or more and a polyethylene (PE) having a melting peak temperature of 115ºC to 140ºC as measured by DSC (overlapping the claimed melting point range), with specific examples of the PE that can be used including HDPE, which the Examiner again notes has a density and melting point as recited in instant claims 1 and 2; and b) 150 to 300 parts by mass of a metal hydroxide relative to 100 parts by mass of the base polymer; wherein the base polymer may optionally further comprise an acid-modified polyolefin (Paragraphs 0021-0029; Claims 1 and 3; reading upon the claimed flame retardant content of amended claim 1).  With regard to the inner insulating layer 12b, Iwasaki ‘315 discloses that when a plurality of insulating layers are formed, the insulating layers other than the outermost layer (e.g. 12c) may be formed from polymers disclosed in Paragraph 0048, wherein the material of these additional insulating layers is not limited and any materials having insulating properties may be used, and hence Iwasaki ‘315 provides a clear teaching and/or suggestion that the same non-halogen flame retardant resin as described with regard to the outermost insulating layer 12c and the sheath 12d may also be utilized for the inner insulating layer 12b (Paragraph 0048).  
Iwasaki ‘315 specifically discloses examples comprising a tin-plated conductor 12a (reading upon the claimed conductor) coated with a covering layer disposed around an outer circumference of the conductor as in the claimed invention, comprising a plurality of flame retardant layers, including an inner insulating layer formed from a crosslinked ethylene-butene copolymer rubber (wherein as noted above, it would also have been obvious to have composed said layer of the same flame retardant composition as the outermost insulating layer such that it would read upon one of the plurality of flame retardant layers or a first flame retardant layer), an outermost insulating layer (reading upon the claimed insulating layer disposed between the plurality of flame retardant layers) and a sheath layer (reading upon one of the plurality of flame retardant layers or a second flame retardant layer) formed from a flame retardant resin composition including 150 or 300 parts by mass non-halogen flame retardant and 100 parts of a resin component consisting of only 100 parts polyethylene such that the resin component of outermost insulating layer reading upon the claimed “insulating layer” includes 100% by mass of the polyethylene (reading upon the claimed flame retardant content of amended claim 1), and although the examples utilize a polyethylene having a melting point of 118ºC and a density below the claimed range, given that Iwasaki ‘315 specifically discloses that the polyethylene may have a melting peak temperature of 115ºC to 140ºC such as HDPE, the use of a polyethylene with a melting point of higher than 125ºC as instantly claimed or more particularly, the use of HDPE which as noted above would meet the resin requirements of instant claims 1 and 2 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  Hence, the Examiner maintains her position that the claimed invention as recited in instant claims 1-2 would have been obvious over the teachings of Iwasaki ‘315 given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regard to instant claims 4-5 and 7, Iwasaki ‘315 discloses that the insulated electric wire cable is a flame retardant electric wire cable with the examples evaluated and passing a vertical flame test (VFT) conforming to EN60332-1-2 as in instant claim 4, thereby suggesting that other embodiments of the flame retardant composition such as noted above utilizing HDPE would also meet said test, and although Iwasaki ‘315 does not specifically disclose that the insulating electric wire also passes the direct current stability test of instant claim 5, and has a volume resistivity defined by JIS C 2151 as in instant claim 7, given that Iwasaki ‘315 provides a clear teaching and/or suggestion that the insulated electric wire is formed by the same plurality of layers and layer materials as in the claimed invention, it would have been obvious to one having ordinary skill in the art to reasonably expect the insulated electric wire taught by Iwasaki ‘315 to exhibit the same properties as the claimed insulated electric wire, thereby rendering claims 4-5 and 7 obvious over the teachings of Iwasaki ‘315.
With regard to instant claim 6, Iwasaki ‘315 does not limit the diameter nor the thicknesses of the insulating and sheath layers to any particular values, such that one having ordinary skill in the art would have been motivated to determine the optimum diameter and thickness based upon the intended end use of the insulating electric wire taught by Iwasaki ‘315, wherein given that Iwasaki ‘315 utilizes a conductor composed of 80 strands of 0.40-mm diameter wire in the examples, with an inner insulating layer thickness of 0.5mm, an outer insulating thickness of 1.7mm, and a sheath of 1.0mm, the use of similar dimensions or on the same order of magnitude as any of the layer thicknesses would have been obvious to one having ordinary skill in the art based upon the intended end use of the insulating electric wire.  Hence, given the absence of any clear showing of criticality or unexpected results with regard to the claimed ranges, the Examiner takes the position that the invention as recited in instant claim 6 would have been obvious over the teachings of Iwasaki ‘315.
With regard to instant claims 9-11, Iwasaki ‘315 discloses that the flame retardant composition utilized for the outer insulating layer, which has been equated by the Examiner to the claimed insulating layer, may further comprise other components or additives as recited in Paragraph 0039, and given that Iwasaki ‘315 discloses examples comprising 2 parts of an additive per 100 parts of the polymer component, falling within the claimed ranges of instant claims 9-10 and close to the claimed range of 1.5 parts or less of instant claim 11, the claimed invention as recited in instant claim 9 would have been obvious over Iwasaki ‘315 given that the use of similar contents would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention.
Double Patenting
Claims 1-2, 4-7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 8-10 of U.S. Patent No. 10,784,018, for generally the reasons recited in the prior office action and restated below.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented insulating wire has the same layer structure and layer materials as in the instantly claimed invention, e.g. a conductor and a coating layer arranged on an outer periphery of the conductor, wherein the coating layer includes: a first flame-retardant layer containing a resin component and a flame retardant in a content of 150-250 parts by mass per 100 parts by mass of resin component, an insulating layer containing a resin component arranged on the first flame-retardant layer, and a second flame-retardant layer arranged on the insulating layer and containing a resin component and a flame retardant in a content of 150-250 parts by mass per 100 parts by mass of resin component as recited in patented claim 1; wherein given that patented claim 6 specifically recites that the resin composition making upon the insulating layer contains a resin component made of HDPE, it would have been obvious to one having ordinary skill in the art to select HDPE as the sole resin component, i.e. 100% by mass, based upon patented claim 6, and one skilled in the art before the effective filing date would have clearly recognized that HDPE has a melting point and density as recited in instant claims 1-2 and thus the Examiner maintains her position that instant claims 1-2 would have been obvious over patented claims 1 and 6.  
It is also noted that patented claim 1 specifically encompasses the limitations of instant claims 6-7 (with the sum of the thicknesses of patented claims 8-10 also reading upon the total covering layer thickness of instant claim 6), and in terms of instant claims 4-5, although the patented claims do not specifically recite that the insulated wire comprising the plurality of flame retardant layers passes the recited standard/common tests, it would have been obvious for one having ordinary skill in the art to reasonably expect the patented insulated wire which has the same layer structure and layer composition as the instantly claimed invention to also meet the same standard requirements for insulated wires.  Further, with regard to instant claims 9-11, given that the incorporation of minor amounts of conventional additives is typical in the art, the incorporation of a minor amount of additive within the ranges recited in instant claims 9-11 into the insulating HDPE of patented claim 6 would have been obvious to one skilled in the art such that instant claims 9-11 would have been obvious over patented claim 6, particularly given the lack of any clear showing of criticality and/or unexpected results with respect to the narrower ranges of new claims 10-11.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive with respect to the anticipation rejection over Hirano, the obviousness rejections over Iwasaki ‘867 and Iwasaki ‘315, and the double patenting rejection over USPN 10,784,018, as maintained and further discussed above with regard to the amended/new claims.
Specifically, the Applicant first argues (see page 5 of the response) that the double patenting rejections over USPN 10,755,834 and USPN 10,784,018 are allegedly moot given that the “Applicant concurrently files herewith Terminal Disclaimers” (emphasis added), however, as noted above only one terminal disclaimer for USPN 10,755,834 was filed, and thus the double patenting rejection over USPN 10,755,834 has been withdrawn but the double patenting rejection over 10,784,018 has been maintained by the Examiner above.
With regard to Hirano and Iwasaki ‘867, as discussed in detail above, although the Applicant acknowledges in the response filed 3/22/2022 that Hirano and Iwasaki (US2017/0032867, hereinafter “Iwasaki ‘867”) may be removed as prior art under 35 U.S.C. 102(b)(2) and 35 U.S.C. 102(b)(1), respectively, by submitting a Declaration/Affidavit and verified translation of the priority document, only the translation was submitted and not any Declaration/Affidavit for an exception under 35 U.S.C. 102(b)(1) with respect to Iwasaki ‘867, or under 35 U.S.C. 102(b)(2)(A) or 102(b)(2)(B) with respect to Hirano, nor a proper statement under 35 U.S.C. 102(b)(2)(C) with respect to Hirano.  Thus, the rejections over Hirano and Iwasaki ‘867 have been maintained above.
With regard to the obviousness rejection based upon Iwasaki ‘315, the Applicant argues on pages 7-8 of the response that Iwasaki ‘315 allegedly fails to teach or suggest the invention according to amended claim 1, arguing that certain effects can be achieved as discussed in the originally filed specification, including an effect by making the insulating layer poor in flame retardancy between the flame retardant layers, however, the Examiner notes that such limitation is not recited in the claims and hence Applicant’s arguments with respect to the insulating layer being poor in flame retardancy are not persuasive.  The Applicant also argues that intensive studies focusing on oil resistance were conducted with an oil resistance test carried out at a temperature of 100ºC, and that oil resistance is greatly improved when using a resin having a melting point higher than the test temperature by 25ºC or more, i.e. 125ºC or higher, in a content of 40% by mass or more.  However, it is noted that Iwasaki ‘315 discloses a range of 115-140ºC and specifically discloses HDPE which has a melting temperature within the claimed range, and given that the instant claims do not require any particular oil resistance and that the Applicant has provided no clear showing of criticality and/or unexpected results with regard to the claimed melting point range and claimed content range, wherein it is further noted that the data provided in the specification is not commensurate in scope with the instant claims, Applicant’s arguments with respect to oil resistance are not persuasive.  The Applicant also argues that “by forming the first flame retardant layer and the second flame retardant layer so that the oxygen index, which is an indication of flame retardancy, exceeds 45, the first flame retardant layer and the second flame retardant layer can be made thinner and the even higher flame retardancy can be maintained in the covering layer” (emphasis in original response), and that the above effect would not be predictable from Iwasaki ‘315, however, given that the oxygen index is a known indication of flame retardancy, and that the flame retardancy of a flame retardant layer is dependent on the content of flame retardant therein as well as the thickness thereof, Applicant’s arguments with regard to the oxygen index and thinner flame retardant layers are not persuasive, especially given that the instant claims do not require any particular oxygen index nor any specific thickness(es) for the flame retardant layers, and merely recite a content of flame retardant additive that is the same content as disclosed by Iwasaki ‘315.  
Thus, in the absence of any clear showing of criticality and/or unexpected results with regard to the claimed invention over the teachings of Iwasaki ‘315, the Examiner maintains her position that the claimed invention would have been obvious over Iwasaki ‘315.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 13, 2022